            Case 2:18-cv-04676-JHS Document 3 Filed 12/10/18 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT PENNSYLVANIA

TINA KWIATKOWSKI,                                )
                                                 )
       Plaintiff,                                )
                                                 )
       v.                                        )       Case No. 2:18-cv-4676-JHS
                                                 )
CHW GROUP, INC. d/b/a Choice Home                )
Warranty,                                        )
                                                 )
       Defendant.                                )
                                  NOTICE OF SETTLEMENT

       Plaintiff, TINA KWIATKOWSKI, (“Plaintiff”), through her attorney, Michael A.

Siddons, informs this Honorable Court that the Parties have reached a settlement in this case.

Plaintiff anticipates dismissing this case, with prejudice, within 30 days.



December 10, 2018                     By:_/s/ Michael A. Siddons____________
                                             Michael A. Siddons
                                             Attorney #89018
                                             The Law Firm of Michael Alan Siddons, Esquire
                                             230 N. Monroe Street
                                             PO Box 403
                                             Media, PA 19063
                                             Tel: 484-614-6546
                                             msiddons@siddonslaw.com
                                             Attorney for Plaintiff




                                                  1
          Case 2:18-cv-04676-JHS Document 3 Filed 12/10/18 Page 2 of 2




                               CERTIFICATE OF SERVICE

       On December 10, 2018, I electronically filed the Notice of Settlement with the Clerk of the
U.S. District Court, using the CM/ECF system. I e-mailed a copy of the filed Notice of Settlement
to Defense Counsel.

                              By: /s/ Michael Siddons
                                     Michael Siddons




                                                2
